    Case 19-01011          Doc 157      Filed 09/09/20 Entered 09/09/20 18:13:47                      Desc Main
                                        Document      Page 1 of 11



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    In re:                                                           Chapter 7

    CENTRAL GROCERS, INC., et al.,                                   Case No. 17-13886
                                                                     (Jointly Administered)
             Debtors.
                                                                     Hon. Janet S. Baer

    HOWARD B. SAMUELS, solely as
    chapter 7 trustee of the estates of
    CENTRAL GROCERS, INC., et al.,1

             Plaintiff,

    v.                                                               Adversary No. 19-01011

    JOHN COARI, et al.,

             Defendants.


    NOTICE OF MOTION TO AUTHORIZE (1) APPOINTMENT OF SPECIAL
   REPRESENTATIVE FOR DECEASED DEFENDANT JOHN REGAS, AND (2)
SUBSTITUTION OF SPECIAL REPRESENTATIVE FOR DEFENDANT JOHN REGAS

             PLEASE TAKE NOTICE that on September 30, 2020, at 10:30 a.m., or as soon

thereafter as counsel may be heard, we will appear before the Honorable Janet S. Baer, United

States Bankruptcy Judge, or any other judge sitting in her stead, in Courtroom 615 in the United

States Courthouse, 219 South Dearborn Street, Chicago, Illinois, and present the Motion to

Authorize (1) Appointment of Special Representative for Deceased Defendant John Regas, and

(2) Substitution of Special Representative for Defendant John Regas, a copy of which is attached.




1
 The Debtors in these Chapter 7 cases, along with the last four of each debtor’s federal tax identification number, as
applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super Market, Inc. (2184), and SVT, LLC (1185).
 Case 19-01011       Doc 157     Filed 09/09/20 Entered 09/09/20 18:13:47           Desc Main
                                 Document      Page 2 of 11



       This motion will be presented and heard telephonically. No personal appearance in

court is necessary or permitted. To appear and be heard telephonically on the motion, you must

set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-

Solutions.com or by calling Court Solutions at (917) 746-7476.

       If you object to this motion and want it called on the presentment date above, you must

file a Notice of Objection no later than two (2) business days before that date. If a Notice of

Objection is timely filed, the motion will be called on the presentment date. If no Notice of

Objection is timely filed, the court may grant the motion in advance without a hearing.



 Dated: September 9, 2020                        Respectfully submitted,

                                                     /s/ Leo B. Oppenheimer
                                                 Eric D. Madden (admitted pro hac vice)
                                                 J. Benjamin King (admitted pro hac vice)
                                                 Leo B. Oppenheimer (admitted pro hac vice)
                                                 REID COLLINS & TSAI LLP
                                                 1601 Elm Street, 42nd Floor
                                                 Dallas, TX 75201
                                                 (214) 420-8900 (T)
                                                 (214) 420-8909 (F)
                                                 emadden@rctlegal.com
                                                 bking@rctlegal.com
                                                 loppenheimer@rctlegal.com

                                                 Special Litigation Counsel to Howard B.
                                                 Samuels, Chapter 7 Trustee for the estates of
                                                 Central Grocers, Inc., Strack and Van Til
                                                 Super Market, Inc., and SVT, LLC




                                                2
 Case 19-01011       Doc 157     Filed 09/09/20 Entered 09/09/20 18:13:47          Desc Main
                                 Document      Page 3 of 11



                               CERTIFICATE OF SERVICE

        Leo B. Oppenheimer, the undersigned attorney, hereby certifies that on September 9, 2020,
he caused the foregoing Notice and following Motion to Authorize (1) Appointment of Special
Representative for Deceased Defendant John Regas, and (2) Substitution of Special Representative
for Defendant John Regas, to be filed with the Court and served upon the following by the manner
listed.
                                                 /s/ Leo B. Oppenheimer



Electronic Mail and U.S. Mail to:

Robert J. Hennessy
Attorney at Law
10749 Winterset Drive
Orland Park, IL 60467
708-361-0826
rjhatty@hotmail.com

Counsel for Amalia Corcoran, as Trustee
of the John Regas Declaration of Trust

Electronic Mail Notice, via the Court’s CM/ECF System:


Leigh D. Roadman                             Richard A. Bixter
Mason N. Floyd                               Richard Winter
Clark Hill PLC                               Holland & Knight LLP
130 E. Randolph Street                       131 S. Dearborn St.
Suite 3900                                   Chicago, IL 60606
Chicago, IL 60601                            richard.bixter@hklaw.com
lroadman@clarkhill.com                       richard.winter@hklaw.com
mfloyd@clarkhill.com
                                             Counsel to Defendant John Cortesi
Counsel to Defendants John Coari, Anthony
Dal Pra, Tony Ingraffia, Maria Kamberos,     Adam B. Rome
John Kotara, Frank Kumkoski, Joesph          Zachary Mulcrone
Kumkoski, John Lagestee, Kerry Lavelle,      Greiman, Rome & Griesmeyer, LLC
Robert Lee, Alfredo Linares, Kenneth         2 North LaSalle Street
Nemeth, Robertino Presta, James Robertson,   Suite 1601
and Lavelle Law, Ltd.                        Chicago, IL 60602
                                             arome@grglegal.com
Michael C. Moody                             zmulcrone@grglegal.com
O'Rourke& Moody LLP 55 West Wacker
Drive Suite 1400 Chicago, IL 60601           Counsel to Defendant James Dremonas
mmoody@orourkellp.com

                                               3
 Case 19-01011      Doc 157     Filed 09/09/20 Entered 09/09/20 18:13:47   Desc Main
                                Document      Page 4 of 11



                                          Robert Radasevich
Counsel to Defendant John Sullivan        Neal Gerber & Eisenberg LLP
                                          Two North LaSalle St Ste 2200
                                          Chicago, IL 60602
                                          rradasevich@nge.com

                                          Counsel to Timothy Kubis




                                            4
    Case 19-01011          Doc 157      Filed 09/09/20 Entered 09/09/20 18:13:47                      Desc Main
                                        Document      Page 5 of 11



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    In re:                                                           Chapter 7

    CENTRAL GROCERS, INC., et al.,                                   Case No. 17-13886
                                                                     (Jointly Administered)
              Debtors.
                                                                     Hon. Janet S. Baer

    HOWARD B. SAMUELS, solely as
    chapter 7 trustee of the estates of
    CENTRAL GROCERS, INC., et al.,2

              Plaintiff,

    v.                                                               Adversary No. 19-01011

    JOHN COARI, et al.,

              Defendants.


     MOTION TO AUTHORIZE (1) APPOINTMENT OF SPECIAL REPRESENTATIVE
       FOR DECEASED DEFENDANT JOHN REGAS, AND (2) SUBSTITUTION OF
           SPECIAL REPRESENTATIVE FOR DEFENDANT JOHN REGAS

             Howard B. Samuels (the “Trustee”), solely in his capacity as Chapter 7 trustee for the

bankruptcy estates of Central Grocers, Inc. (“CGI”), Strack and Van Til Super Market, Inc.

(“Strack”), and SVT, LLC (“SVT) (collectively, the “Debtors”), pursuant to Federal Rule of

Bankruptcy Procedure 7025, hereby files this Motion to Authorize (1) Appointment of Special

Representative for Deceased Defendant John Regas, and (2) Substitution of Special Representative

for Defendant John Regas. More specifically the Trustee requests that the Court appoint Leigh




2
 The Debtors in these Chapter 7 cases, along with the last four of each debtor’s federal tax identification number, as
applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super Market, Inc. (2184), and SVT, LLC (1185).
 Case 19-01011       Doc 157       Filed 09/09/20 Entered 09/09/20 18:13:47         Desc Main
                                   Document      Page 6 of 11



Roadman as special representative of John Regas (now deceased) and substitute Mr. Roadman as

a defendant in this adversary proceeding in the place of Mr. Regas.



                                        BACKGROUND

       1.     The Trustee filed this action on November 19, 2019. See Trustee’s Original

Complaint [Dkt. 1] (the “Complaint”). Through the Complaint, the Trustee claims, among other

things, that CGI’s former directors breached their fiduciary duties to CGI. The Trustee named

John P. Regas, who served on CGI’s Board of Directors from at least January 2014 to April 2017,

as a defendant in the Complaint.

       2.      Mr. Regas passed away on March 9, 2020. See Ex. A, Obituary of John Regas.

Counsel for Mr. Regas informed the Trustee of this fact on Marcy 23, 2020. See Ex. B, March 23,

2020 email from Leigh Roadman to Ben King.

       3.      On June 2, 2020, counsel for Mr. Regas informed the Trustee that Amalia Corcoran

was the executor of Mr. Regas’ estate. See Ex. B., June 2, 2020, Email from L. Roadman to B.

King. On July 6, 2020, the Trustee moved the Court for substitution of Ms. Corcoran as a

defendant in this adversary proceeding, based on the Trustee’s understanding that Ms. Corcoran

was executor for Mr. Regas’ probate estate. See Motion to Substitute Executor of Estate of

Defendant John Regas [Dkt. 135] (the “Corcoran Motion”).

       4.     At a July 16, 2020, hearing before this Court, counsel for Mr. Regas informed the

Court and the Trustee that no probate estate had actually been opened for Mr. Regas. The Court

then determined to carry the Corcoran Motion forward to the next omnibus hearing date.

       5.     After the July 2020 hearing, the Trustee learned that Mr. Regas created a trust long

before his death. See Ex. C, July 27, 2020 Certification of Trust. Ms. Corcoran is the trustee of



                                                6
    Case 19-01011         Doc 157       Filed 09/09/20 Entered 09/09/20 18:13:47                       Desc Main
                                        Document      Page 7 of 11



the Regas trust. See id. According to the Certification of Trust provided by Ms. Corcoran’s

counsel, the Regas trust is now irrevocable. See id. Ms. Corcoran’s counsel has orally informed

counsel for the Trustee that all or substantially all of Mr. Regas’ assets were transferred to the

Regas trust, and he confirmed that no probate estate for Mr. Regas has been opened.

                                                  ARGUMENT

         6.       Federal Rule of Civil Procedure (“FRCP”) 25(a)(1), made applicable to this

adversary proceeding pursuant to Federal Rule of Bankruptcy Procedure 7025, provides that “[i]f

a party dies and the claim is not extinguished, the court may order substitution of the proper party.

A motion for substitution may be made by any party or by the decedent’s successor or

representative.” Mr. Regas’ death did not extinguish the Trustee’s claims against him, and Leigh

Roadman is the proper party to substitute for Mr. Regas.

A.       Mr. Regas’ Death Did Not Extinguish the Trustee’s Claims

         7.       Where the claim at issue is a state law claim, state law governs whether the death

of a party extinguishes the claim. See Saleh v. Merchant, No. 14-CV-09186, 2017 WL 147800, at

*5 (N.D. Ill. April 25, 2017).3 The primary claims alleged against Mr. Regas are Illinois breach

of fiduciary duty claims and a claim for authorization of an improper shareholder dividend.4

         8.       75 ILCS 5/27-6 defines the actions under Illinois law that survive the death of either

party. Those actions include “actions to recover damages for an injury to real or personal

property.” A breach of fiduciary duty action is one to recover for damage to personal property.

See White v. Richert, Case No. 15 C 8185, 2018 WL 410512, at *6 (N.D. Ill. Aug. 28, 2018)


3
 See also Anderson v. Romero, 42 F.3d 1121, 1123 (7th Cir. 1994) (applying Illinois state law to determine the
proper party for substitution under the appellate analogue to FRCP 25(a)); Tamburo v. Dworkin, 04 C 3317, 2012
WL 104545, at *3 (N.D. Ill. Jan. 11, 2012) (applying Illinois state law to determine the proper party for substitution
under FRCP 25(a)).
4
  The Trustee has also alleged claims for equitable subordination of, and objection to, a $1500 claim scheduled by
CGI on Mr. Regas’s behalf.

                                                          7
    Case 19-01011       Doc 157      Filed 09/09/20 Entered 09/09/20 18:13:47                  Desc Main
                                     Document      Page 8 of 11



(applying five-year statute of limitations for “injury done to property, real or personal” to breach

of fiduciary duty claim).5 See also Bruccoleri v. Gangemi, 17-CV-7443, 2019 WL 499769, at *7

(E.D.N.Y. Feb 8, 2019) (holding that breach of fiduciary duty claim under New York law did not

expire upon the death of the defendant; the New York survival statute, similar to Illinois’, provided

that causes of action for “for injury to person or property” survived).

        9.       75 ILCS 5/27-6 further provides that “actions which survive by the common law”

continue to survive, and prior to the enactment of the statute, the Seventh Circuit held that, under

Illinois law, an action against a corporate director for assenting to the issuance of an improper

dividend survived the death of the director. See Aiken v. Peabody, 168 F.2d 615, 617 (7th Cir.

1947). The Trustee’s claims against Mr. Regas include common law and statutory claims arising

out of Mr. Regas’ vote in favor of CGI’s issuance of an improper dividend.

B.      Leigh Roadman Is a Proper Party to Substitute for Mr. Regas

        10.      Under Illinois law, “[i]f a person against whom an action has been brought dies . . .

his or her personal representative shall be substituted as a party.” 735 ILCS 5/2-1008(b)(2). The

personal representative “will ordinarily be the executor or administrator of the deceased [party’s]

estate.” Anderson 42 F.3d at 1122. However, as the parties have learned, no probate estate has

been opened for Mr. Regas, and thus there is no executor or administrator of his estate.

        11.      735 ILCS 5/2-1008(b)(2) provides for the appointment of a “special representative”

in situations where, as here, no probate estate has been opened for a defendant who dies during the

course of an existing litigation. In such cases, the plaintiff’s recovery with respect to the deceased




5
 Actions falling within the ambit of those to recover “personal property” include tortious interference with an
employment contract. Stafford v. Purofied Down Prods. Corp., 801 F. Supp. 130, 139 (N.D. Ill. 1992).

                                                      8
    Case 19-01011            Doc 157        Filed 09/09/20 Entered 09/09/20 18:13:47                       Desc Main
                                            Document      Page 9 of 11



party is limited to the liability insurance covering the alleged misconduct. 735 ILCS 5/2-

1008(b)(2) provides as follows:

              If a person against whom an action has been brought dies, and the cause of
              action survives and is not otherwise barred, his or her personal representative
              shall be substituted as a party. If no petition has been filed for letters of office
              for the deceased's estate, the court, upon the motion of a person bringing an
              action and after the notice to the party's heirs or legatees as the court directs
              and without opening an estate, may appoint a special representative for the
              deceased party for the purposes of defending the action. If a party elects to
              have a special representative appointed under this paragraph (2), the recovery
              shall be limited to the proceeds of any liability insurance protecting the estate
              and shall not bar the estate from enforcing any claims that might have been
              available to it as counterclaims.

           12.       The Court should appoint Mr. Roadman as “special representative” of Mr. Regas

pursuant to 735 ILCS 5/2-1008(b)(2). First, as discussed above, the Trustee’s claims against Mr.

Regas survive Mr. Regas’s death. Second, no probate estate has been opened, and it does not

appear that one will be opened. Third, given that Mr. Regas has died and transferred his assets to

a trust, the Trustee will agree to seek recovery against Mr. Regas to the extent his liability is

covered by insurance.6

           13.       Fourth, Mr. Roadman is the proper person to serve as special representative of Mr.

Regas’s interests. Mr. Roadman represented Mr. Regas prior to Mr. Regas’s death, and he

continues to represent several of Mr. Regas’s co-defendants. See Anderson v. Romero, 42 F.3d at

1125 (appointing deceased party’s former attorney as special representative for purposes of

defending appeal); Tucker v. Mitchell-Lawshea, 2019 WL 1057384, at *5 (appointing deceased

party’s former attorney as special representative for purposes of defending action).

           14.       Fifth, the Trustee has provided adequate notice to Mr. Regas’s “heirs or legatees”

that it seeks the appointment of a special representative. The Trustee’s counsel has noticed Ms.


6
    To be clear, this limitation does not apply to the Trustee’s claims against the other defendants in this action.

                                                              9
    Case 19-01011        Doc 157        Filed 09/09/20 Entered 09/09/20 18:13:47                      Desc Main
                                        Document      Page 10 of 11



Corcoran’s counsel with this motion and notice of the hearing on the motion, and all or

substantially all of Mr. Regas’s assets have been transferred to the Regas trust. Moreover, under

735 ILCS 5/2-1008(b)(2), the Trustee’s recovery against Mr. Regas is limited to the proceeds of

any liability insurance protecting his estate. Thus, the appointment of a Special Representative

shall have no impact on any of Mr. Regas’s heirs or legatees because the Trustee cannot recover

against them.

         15.      The District Court encountered a nearly identical situation in Tucker v. Mitchell-

Lawshea, D.D.S., No. 17-CV-05883, 2019 WL 1057384 (N.D. Ill. March 6, 2019). There, the

plaintiff filed suit against several defendants, including Frederick A. Craig. Id. at *1. Defendant

Craig died while the suit was pending. Id. Plaintiff learned that no probate estate for Craig was

opened or expected to be opened. Id. Plaintiff moved for appointment of a special representative

pursuant to 735 ILCS 5/2-1008(b)(2) to represent Craig’s interests to the extent of Craig’s liability

insurance. Id. at *1-2. The District Court granted the motion and made Craig’s former counsel

the special representative of Craig’s interests. Id. at *5. The District Court further gave the

insurance carrier the opportunity to find an alternative special representative, in the event Craig’s

counsel objected to the appointment. Id. 7

                                                CONCLUSION

Accordingly, the Trustee respectfully requests that the Court enter an order (1) appointing Mr.

Roadman as special representative for Mr. Regas estate for the purpose of defending this case; and




7
 Should Ms. Corcoran agree to serve as the Special Representative in Mr. Roadman’s place, the Trustee will not object.
In the Tucker case, after the ruling described above, the parties subsequently agreed that a family relative of Craig
would serve as special representative, rather than Craig’s former counsel. The Tucker court then appointed this
relative, rather than Craig’s counsel. See Order, Tucker v. Mitchell-Lawshea, D.D.S., No. 17-CV-05883 (N.D. Ill.
March 13, 2019) (Ex. D).

                                                         10
 Case 19-01011        Doc 157   Filed 09/09/20 Entered 09/09/20 18:13:47        Desc Main
                                Document      Page 11 of 11



(2) substituting Mr. Roadman, in his capacity as special representative for Mr. Regas, as a

defendant in this action.

Dated: September 9, 2020
                                                 Respectfully submitted,


                                                 /s/ Leo B. Oppenheimer
                                                 Eric D. Madden (admitted pro hac vice)
                                                 J. Benjamin King (admitted pro hac vice)
                                                 Leo B. Oppenheimer (admitted pro hac vice)
                                                 REID COLLINS & TSAI LLP
                                                 1601 Elm Street, Suite 4200
                                                 Dallas, TX 75201
                                                 (214) 420-8900 (T)
                                                 (214) 420-8909 (F)
                                                 emadden@reidcollins.com
                                                 bking@reidcollins.com
                                                 loppenheimer@reidcollins.com

                                                 Special Litigation Counsel to
                                                 Howard B. Samuels, Chapter 7 Trustee for the
                                                 Estates of Central Grocers, Inc., Strack and
                                                 Van Til Super Market, Inc., and SVT, LLC




                                            11
